Case 3:20-cv-00829-VAB Document 32-2 Filed 07/17/20 Page 1 of 2

                                                                                         EXHIBIT B




   No. 202.8



                            Continuing Temporary Suspension and Modification of Laws
                                        Relating to the Disaster Emergency

           WHEREAS, on March 7,2020, I issued Executive Order Number 202, declaring a State disaster
   emergency for the entire State of New York;

          WHEREAS, both travel-related cases and community contact transmission of COVID-l 9 have
   been documented in New York State and are expected to be continue;

           WHEREAS,:in order to facilitate the most timely and effective response to the COVID-19 emergeney
   disaster, it is critical for New York State to be able to act quickly to gather, coordinate, and deploy goods,
   services, professionals, and volunteers of ~ kinds; and

           NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York. by virtue of the
   authority vested in me by Section 29-aof Article 2-B of the Executive Law to temporarily suspend or modify
   any statute, local law, orcDnance, order, rule, or regulation, or parts thereof, of any agency during a State
   disaster emergency. if compliance Vlitb. such statute, local law, ordinance, order, rule, or regulation would
   prevent, hinder, or delay action necessary to cope Vlith. the disaster emergency or if necessary to assist or aid
   in coping 'With such disaster, I hereby temporarily suspend or modify, for the period from the date of this
   Executive Order through April 19, 2020 the following:

       • 1n accordance with the directive of the Chief Judge of the State to limit court operations ta essential
         matters during the pendency of the COVID-19 health crisis. any specific time limit far the
         commencement, flling. or service of any legal action, notice, motion, or other process or
         proceeding, as prescribed by the procedural laws of the state, including but not limited to the
         criminal procedure law, the family court act, the civil practice law and rules, the court of claims act,
           the surrogate's court procedure act, and the uniform court acts, or by any other statute. local law.
           ordinance, order, rule, or regulation, or part thereof. is hereby tolled from the date of this executive
           order until April 19, 2020;
       •   Subdivision 1 of Section 503 afthe Vehicle and. Traffic Law, to the extent that it provides for a
           period of validity and expiration of a driver's, license, in order to extend for the duration of this
           executive order the validity of driver's licenses that expire on or after March 1, 2020;
       •   Subdivision 1 of Section 491 of the Vehicle and Traffic Law, to the extent that it provides for a
           period of validity and expiration of a non-driver identification card, in order to extend for the
           duration of this executive order the validity of non-driver identification cards that expire on or after
           March 1, 2020;
       •    Sections 401, 410, 2222, 2251, 2261, and 22&2(4) of the Vehicle and Traffic law, to the extent that
           it pr<?vides for a period of validity and expiration of a registration certificate or number plate for a
            motor vehicle or trailer, a motorcycle, a snowmobile, a vessel, a limited use vehicle, and an all-
            terrain.'vehic1e, respectively, in order to extend for the duration of this executive order the Validity of
            such registration certificate or number plate that expires on or after March 1, 2020;
       •    Section 420-a of the vehicle and traffic law to the extent that it provides an expiration for temporary
            registration documents issued by auto dealers to extend the validity of such during the duration of
            this executive order.
       •    Subsection.(a) of Section 602 and subsections (a) and (b) of Section 605 of the Business
            Corporation Law, to the extent they require meetings of shareholders to be noticed and held at a
            physical location.
Case 3:20-cv-00829-VAB Document 32-2 Filed 07/17/20 Page 2 of 2




         NOW, THEREFORE, by virtue of the authority"vested in me by Section 29-a of Article 2-B of the
  Executive Law to issue any directive during a disaster emergency necessary to cope with the disaster, I
  hereby issue the following directives for the period from the date of Executive Order through April 19,
  2020:

     •  The provisions of Executive Order 202.6 are hereby modified to read as follows:· Effective on
        March 22 at 8 p.m.: All businesses and not-for~profit entities in the state shall utilize, to the
        maximum extent possible, any telecommuting or work from home procedures that they can safely
        utilize. Each employer shall reduce the in~person workforce at any work locations by 100% no later
        than March 22 at 8 p.m. Any essential business or entity providlng essential services or functions
        shall not be subject-to the in-person restrictions. An entity providing essential services or functions
        whether to an essential business or a non-essential business shall not be subjected to the in-person
        work restriction, but may operate at the level necessary to provide such service or function. Any
        business violating the above order shall be subject to enforcement as if this were a violation ofan
         order pursuant to section 12 of the Public Health Law.
      • There shall be no enforcement of either an eviction of any tenant residential or conunercial, or a
         foreclosure of any residential or commercial property for a period of ninety days.
      • Effective at 8 p.m. March 20, any appointment that is in-person at any state or county department of
         motor vehicles is cancelled, and Wltil further notice, only on-line transactions will be permitted.
      • The aufuority of the Commissioner of Taxation and Finance to abate late filing and payment
         penalties pursuant to section 1145 of the Tax Law is hereby expanded to also authorize abatement
        ·of interest, for a period of 60 days for a taxpayers who are required to file returns and remit sales
         and use taxes by March 20, 2020, for the sales tax. quarterly period that ended February 29. 2020.




                                                         G I V E N under my hand and the Privy Seal of the

                                                                        State in the City of Albany this

                                                                        twentieth day of March in the year

                                                                        two thousand twenty"




   BY THE GOVERNOR



          Secretary to the Governor
